UNITED STATES COURT OF APPEALS
Filed 2/8/96
                                      TENTH CIRCUIT



 ROBERT L. CARROLL,
          Plaintiff - Appellant,                             No. 95-1343
          v.                                            (D.C. No. 95-CB-669)
 PAUL WESTERKAMP, #74065;                               (District of Colorado)
 MCGOVERN, #88034; DENVER
 POLICE DEPARTMENT; CITY AND
 COUNTY OF DENVER,
          Defendants - Appellees.


                                   ORDER AND JUDGMENT*


Before PORFILIO, McKAY and KELLY, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. 34.1.9. The case is therefore ordered

submitted without oral argument.




      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       After a careful review of the briefs and record in this case, we AFFIRM for the

reasons given by the district court. The mandate shall issue forthwith.

                                                 Entered for the Court

                                                 Monroe G. McKay
                                                 Circuit Judge




                                             2